Citation Nr: 1011853	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to a separate rating for the service-
connected residuals of a left knee disability (left knee 
disability) on the basis of arthritis with painful motion.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability on the basis of 
recurrent subluxation or lateral instability.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected postoperative residuals of a crush injury 
of the left foot (left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to April 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the RO.

The Veteran testified before the undersigned at the RO in 
November 2003.

This case was remanded by the Board of Veterans' Appeals 
(Board) in September 2004 to the RO for additional 
development of the record.  

The Board issued a decision in November 2006 denying the 
claims on appeal.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In May 2007, the Court issued an order granting the 
Secretary's Motion to vacate the decision and remand the case 
back to the Board for actions in compliance with the Court's 
order.  

In October 2007, the Board remanded the case to the RO for 
actions in compliance with the Court's Order.  

After the issuance of the January 2010 Supplemental Statement 
of the Case, additional relevant evidence was associated with 
the claims folder.  In February 2010, the Veteran provided 
the Board with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

The issue of service connection for a back disability 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action. 

The issue of a rating in excess of 30 percent for the 
service-connected left foot disability is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein decided has been 
accomplished.  

2.  The service-connected left knee disability is shown to be 
manifested by arthritis and loss of motion, but is not shown 
to be manifested by limitation of flexion to 45 degrees, 
limitation of extension to 10 degrees or other findings 
reflective of ankylosis.  

3.  The service-connected left knee disability is shown to be 
manifested by a disability picture that more nearly 
approximates that of slight lateral instability or recurrent 
subluxation of the knee.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent, but not higher, for the service-connected left 
knee disability on the basis of arthritis with painful motion 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes (DCs) 5003, 5260, 5261 
(2009).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability on 
the basis of recurrent subluxation or lateral instability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a including DC 5257 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  

A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided herein has been accomplished.  

In January 2002, August 2003 and October 2004, the RO/AMC 
sent the Veteran letters advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an increased rating.  

The Board also finds that the January 2002, August 2003 and 
October 2004 letters, as well as an additional letter from 
the AMC dated in July 2006, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2002, October 2004 and July 2006 letters 
specifically advised the Veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  

These letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The Veteran was notified of the requirements of Dingess in 
the above-referenced July 2006 letter.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  This decision, however, was recently vacated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  

Finally, the Board notes that the Secretary's Motion for 
Remand did not identify any defect regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ("[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"); Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) (one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources").  In this case, 
the Secretary did not raise any concerns about the VCAA.  Nor 
did the Court.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, the Veteran's statements and testimony, 
and a VA examination reports dated in March 2002, January 
2003, August 2006 and January 2010.  

The report of these examinations reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

It appears that the January 2010 examination report was made 
without the benefit of reviewing the Veteran's claims file.  

In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the examiner in January 
2010 did not review the claims file, the VA examination 
report contains a history of the onset, nature, and course of 
the Veteran's left knee disability.  The examiner obtained an 
oral history from the Veteran and conducted a physical 
evaluation.  

The examiner documented in detail the symptoms of the 
Veteran's left knee the effect those symptoms have on his 
ability to function appropriately.  The history, as provided 
by the Veteran, is similar to the information contained in 
the claims file.  

Thus, the Board is of the opinion that the January 2010 VA 
examiner was apprised of the relevant medical history of the 
Veteran as it pertains to his current claim and that the 
evaluation of his current disability level provided in the 
report was based on an accurate account of the evidence in 
the claims file.  

The Board therefore concludes that all examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  




II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The Veteran's left knee disability is currently 10 percent 
disabling under DCs 5257-5260.  See 38 C.F.R. § 4.27 (2009) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
a 20 percent rating is warranted where flexion is limited to 
30 degrees.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5257, other impairment of the knee, slight recurrent 
subluxation or lateral instability of the knee is rated as 10 
percent disabling.  Moderate recurrent subluxation or lateral 
instability of the knee is rated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling.  

The terms "slight," "moderate," and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  

Other DCs are for potential application in rating the left 
knee disorder.  A 10 percent rating is also appropriate where 
extension of the leg is limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees. 
38 C.F.R. § 4.71a, DC 5261.  

Under 38 C.F.R. § 4.71a, DC 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that the Veteran's 
left knee is ankylosed.  

Pursuant to 38 C.F.R. § 4.71a, Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking" 
pain, and effusion into the joint will be rated 20 percent 
disabling.  As was the case with the absence of ankylosis, 
the Veteran's left knee has not been shown to be manifested 
by dislocated semilunar cartilage.  As such, DCs 5256 and 
5258 are clearly inapplicable to this case.  

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  

Essentially, these opinions hold that separate compensable 
ratings may be assigned when the disability involves 
compensable (at least slight) subluxation or instability and 
there is also a compensable limitation of knee motion, or 
under DC 5003, X-ray evidence of arthritis together with a 
finding of painful motion.  VAOPGCPREC 9-2004 (September 17, 
2004) specifies that separate ratings may be assigned for 
limitations of flexion and extension, each, of the same 
joint.  

Under DC 5003, degenerative arthritis established, by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved.  If 
the limitation of motion is noncompensable under the 
applicable diagnostic code, a 10 percent rating may be 
assigned for a major joint.  

The Board notes that the Court in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that when read together, 38 
C.F.R. § 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

As noted, the Veteran's left knee disability is rated as 10 
percent disabling, under DC 5257 (left knee anterior cruciate 
ligamentous instability) and DC 5260 (loss of left leg 
flexion).  See 38 C.F.R. § 4.71a.  

In reviewing the evidence, the Board initially finds that a 
separate 10 percent rating is warranted under DC 5003 
(arthritis) pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The medical records do show complaints, diagnoses, and/or 
treatment for left knee pain; and the record shows X-ray 
evidence of degenerative joint disease of the left knee.  
Accordingly, in addition to left knee instability, a separate 
10 percent rating for the left knee disorder under DC 5003 is 
appropriate under Lichtenfels.  

Significantly, however, at the March 2002 VA joints 
examination left knee range of motion testing revealed 
extension to 0 degrees and flexion to 130 degrees.  

The January 2003 VA joints examination reveals left knee 
extension to 0 degrees and flexion to 110 degrees.  

The August 2006 VA joints examination reveals left knee 
extension to 0 degrees and flexion to 115 degrees.  

The most recent January 2010 VA joints examination reveals 
left knee extension to 0 degrees and flexion to 115 degrees.  

While the Veteran has reported difficulty with prolonged 
walking, he does not exhibit a functional loss due to pain 
that would equate with a 10 percent rating under either Code 
5260 or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; 
DeLuca.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, at no time has there 
been evidence of additional functional loss due to weakness, 
excess fatigability or incoordination.  

While the Board acknowledges the complaints of pain and 
certain deficits concerning variously-described daily 
activities, the record shows that he is correctly compensated 
by the separate 10 percent rating now assigned for his 
service-connected left knee arthritis based on the 
demonstrated range of motion findings and there is no 
evidence warranting additional disability based on functional 
loss due to pain.  

Specifically, during the January 2003 VA examination, when 
the Veteran's left knee range of motion was most restricted, 
he was still able to achieve 110 degrees of left knee flexion 
considering his complaints of pain, which is well beyond the 
30 degrees required for an increased disability rating under 
DC 5260.  

Accordingly, a separate 10 percent rating, but not higher, is 
warranted based on left knee arthritis with painful motion.  

Furthermore, the Veteran's left knee disability does not 
reflect "moderate" recurrent subluxation or lateral 
instability in the knee to warrant rating in excess of 10 
percent under DC 5257.  

The Board observes that the Veteran has reported to the March 
2002 and January 2003 VA examiners that he experiences 
instability once per month and occasional locking in his left 
knee.  

At the time of the August 2006 VA examination, the Veteran 
indicated that his left knee had given out twice in the past 
year.  During the January 2010 VA examination, the Veteran 
denied that his left knee had ever completely given out.  The 
Veteran utilizes cane and has an abnormal gait pattern, but 
the medical evidence reflects that such is due to the 
service-connected left foot disability rather than his right 
knee.  

The Board does not dispute that the Veteran experiences 
instability in his left knee, and acknowledges that he 
utilizes a left knee brace.  However, the objective evidence 
of record does not suggest that it is more than slight.  
Ligament and stability testing conducted during the March 
2002, August 2006, and January 2010 VA joints examinations 
was normal, and examination of the left knee in January 2003 
revealed only a "slightly" positive Lachman test.  

Based on the objective medical evidence, the Board finds that 
the Veteran's left knee instability is properly described as 
"slight" under the criteria of Diagnostic Code 5257.  To 
the extent that the Veteran may contend otherwise, his self 
reports are outweighed by the recent medical evidence, which 
indicates that there is little evidence of significant 
instability or subluxation.

In short, a rating in excess of 10 percent is not warranted 
for the Veteran's service-connected left knee disability 
based on recurrent subluxation or lateral instability.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
this case does not that provide a basis for assigning a 
higher disability evaluation for the left knee arthritis or 
instability.

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by his service-connected left knee 
disability.  Consequently, the Board finds that consideration 
of a TDIU claim is not appropriate at this time.  


ORDER

For the period of the appeal, the criteria for a separate 
rating of 10 percent, but no higher for the service-connected 
left knee disability on the basis of arthritis with painful 
motion are met, subject to the applicable regulations 
governing the payment of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected left knee disability on the basis of recurrent 
subluxation or lateral instability is denied.  


REMAND

The Board's review of the claims file shows that further RO 
action on the claim for a rating in excess of 30 percent for 
the left foot disability is required.  

The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  
Because the RO did not comply with the directives of the 
Board's prior remand in this appeal, another remand is 
warranted.  

The October 2007 remand directed the RO to arrange for a VA 
examination addressing the current severity of the left foot 
disability.  The examiner was specifically asked to addresses 
whether loss of use of the left foot is demonstrated.  The 
Board instructed the examiner to: 

[P]rovide findings on whether there is 
actually loss of use of the left foot, 
meaning whether acts of balance and 
propulsion could be accomplished equally 
well by an amputation stump with 
prosthesis.

The January 2010 VA examiner indicated that he "can not 
comment on whether an amputation would be more functional 
for [the Veteran] at this time as was requested."  

Accordingly, an additional remand to obtain a VA examination 
addressing this question is needed.  See Stegall, supra.  

In view of the above, this remaining matter is REMANDED to 
the RO for the following actions:

1.  The Veteran should be 
afforded a VA examination to 
determine the current severity 
of the service-connected left 
foot disability.  It is 
imperative that the examiner who 
is designated to examine the 
Veteran reviews the evidence in 
the claims file, including a 
complete copy of this REMAND, 
and acknowledges such review in 
the examination report.  All 
appropriate tests and studies, 
including X-rays and range of 
motion studies, should be 
conducted, and all clinical 
findings should be reported in 
detail.  

The examiner must provide 
findings on whether there is 
actually loss of use of the left 
foot, meaning whether acts of 
balance and propulsion could be 
accomplished equally well by an 
amputation stump with 
prosthesis.

If the examiner is unable to 
provide the requested 
information with any degree of 
medical certainty, the examiner 
should indicate that.  The 
examiner must set forth the 
complete rationale underlying 
any conclusions drawn or 
opinions expressed, to include, 
as appropriate, citation to 
specific evidence in the record, 
in a legible report.  

2.  To help avoid future remand, 
the VAMC must ensure that the 
required actions have been 
accomplished (to the extent 
possible) in compliance with 
this REMAND.  

If any action is not undertaken, 
or is taken in a deficient 
manner, corrective action should 
be undertaken before the claims 
file is returned to the Board.  
See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completion of the 
foregoing, and after undertaking 
any further development deemed 
necessary, the RO must 
readjudicate the issue on 
appeal, in light of all 
pertinent evidence and legal 
authority.  If any benefit 
sought on appeal is not granted 
to the Veteran's satisfaction, 
the RO must furnish to the 
Veteran and his representative a 
Supplemental Statement of the 
Case and afford them the 
appropriate opportunity for 
response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


